IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 01-60767
                             Summary Calendar



ABDEL QADER HAMAD,

                                               Petitioner,

versus

IMMIGRATION AND NATURALIZATION
SERVICE,

                                               Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A29 916 089
                         --------------------
                              June 6, 2002

Before JONES, SMITH and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

           Abdel Qader Hamad petitions for review of the Board of

Immigration    Appeals'   decision    dismissing    his   appeal   from   the

immigration judge's decision to deny his application for asylum and

for a withholding of deportation.        He argues that the Board erred

by determining that he did not have a well-founded fear of future

persecution in Kuwait.      We have reviewed the record and the briefs

and determine that the Board's decision is supported by substantial

     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 01-60767
                                -2-

evidence. See Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir.

1996).   The petition for review is DENIED.

           DENIED.